Judgment reversed on the law and the facts, and judgment rendered nunc pro tunc in accordance with the opinion of Van Kirk, P. J. (which opinion is not to be published because not of general interest), with costs in this court and in the court below. Findings and order to be settled before Hinman, J. The court reverses findings of fact in the decision as follows: 6, 22, 35, 36, 37, 40 to 56, inclusive; also such findings of fact as are included in the conclusions of law. Hinman and Hill, JJ., concur; McNamee, J., dissents, with a *874memorandum, filed on the former appeal, in which Rhodes, J., concurs (which memorandum is not to be published because not of general interest). [See 235 App. Div. 752, 885.]